Title: General Orders, 25 December 1777
From: Washington, George
To: 



Head Quarters, Valley Forge, Decr 25th 1777.
Parole Springfield.C. Signs Windsor. Hartford.


Each brigade is to detach an active, careful subaltern and eight men, who with an Assistant Commissary are to go to such places as the Commissary General, or his Assistant at Camp shall direct, for the purpose of collecting flour, grain, cattle and pork, for the army—Such men are to be selected, as are able of body, and know how to thresh—Lieut. Col. Bayard is to take the command of these detachments, and see them duly employed for the purposes above mentioned. The men are to take their arms, blankets and necessaries with them, and parade to morrow morning at nine o’clock, at the Black-Bull. Three baggage waggons of each brigade are to be unloaded and parade at the same time and place, to go with the detachments.
Very correct returns are to made immediately, of every corps in the army, to be transmitted to their respective states, to enable them to determine on the measures best adapted for completing the corps to

the establishment. Of the nine old Virginia regiments, the number reinlisted are to be particularly specified—and in the New-England regiments those inlisted for a short period are to be distinguished from the rest.
Complaint has been made, that divers soldiers, some on horseback, have been plundering the inhabitants; this probably arises at least in part from the rolls not being regularly called, and absentees duly noticed—The General requires therefore that this be constantly done in future; And if any soldier is caught riding a waggon or other horse, in or out of camp, he is to be severely punished.
